department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-105311-06 date date number release date internal_revenue_service index number ------------------------------------------- ---------------------------------------- ------------------------------------------------------------ - --------------------- --------------------------- ----------------------------------- - --------------------- ----------------- ------------------- ---------------------------------------------------------- ------------------------ ------------------------ -------------- ---------------- --------------------- ----------- ---- ----------- legend settlor date date trust x a b c d z state dear ---------------- this letter responds to a letter dated date submitted on behalf of trust requesting rulings on the income estate gift and generation-skipping_transfer gst tax consequences of the division of a_trust plr-105311-06 facts on date settlor executed trust an irrevocable_trust under the laws of state for the primary benefit of x one of settlor’s children settlor died on date trust was not included in settlor’s estate x is living and has four children all of whom are living x and all of x’s children have attained age z there have been no additions to trust since settlor’s initial contribution of property to trust article first of trust provides that the income of trust is to be distributed to x during x’s life upon the death of x the principal of trust and any net_income on hand or accrued shall be distributed to the descendants of x who shall survive x in equal shares per stirpes or in default of any such descendant in equal shares per stirpes to the descendants of settlor who shall survive x article second b of trust provides that whenever the trustees are authorized or required to pay or distribute any amount whether income or principal to a descendant of settlor other than a child of settlor who will not have attained the age of z years the trustee is authorized in its absolute discretion to retain all or any part of such amount as the principal of a separate trust for the benefit of such descendent holdback beneficiary or to add it to the principal of any separate trust which shall previously have been established for the benefit of the holdback beneficiary in respect of each such separate trust holdback trust the trustee is directed to pay the net_income of the holdback trust to the holdback beneficiary until that person attains age z or sooner dies holdback distribution date on the holdback distribution date the trustee shall distribute the then principal of the holdback trust and any income on hand or accrued to the holdback beneficiary if that person is then living otherwise in equal shares to the holdback beneficiary’s then living children or in default of any such child in equal shares per stirpes to the then living descendants of the most immediate ancestor of the holdback beneficiary who shall have been settlor or one of his descendents and who shall theretofore have died leaving descendents then living article third b of trust authorizes the trustee to withhold from any beneficiary all or any part of the income which could be properly paid to the beneficiary and instead pay the amount so withheld to any descendent of the beneficiary or to the extent permitted by law to accumulate the withheld income and add it to the principal of the trust as the trustee deems to be in the best interest of the beneficiary and the descendants of the beneficiary as a group article third b of trust also authorizes the trustee in its absolute discretion to pay to the beneficiary or to any of the beneficiary’s descendents so much of the principal of such trust as the trustee shall deem necessary or advisable a for the maintenance and welfare of the beneficiary of any descendant of his or b to enable plr-105311-06 the beneficiary or any descendent of his to pay any debts or to enter into any financial transaction or transactions which the trustee shall deem to be in his best interests to date all distributions from trust have been made directly either to x or to x’s children no holdback trust has ever been established section a of state statute permits a trustee after notice to the qualified beneficiaries to divide a_trust into two or more separate trusts if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust a proceeding to divide a_trust may be commenced by the trustee pursuant to section b of state statute in addition section c of state statute provides that a judicial proceeding involving a_trust may relate to any matter involving the trust’s administration including but not limited to a proceeding to combine trusts or divide a_trust section d of state statute permits a court with the consent of all adult beneficiaries who are not disabled and on a finding that the action will benefit the disabled minor unborn and unascertained beneficiaries to vary the terms of a_trust for various reasons trust through its trustee proposes to divide trust’s property into four separate trusts of equal value where each new trust will benefit x and one of x’s four children and the descendants of such child the trustee proposes to effect this division pursuant to authority granted to it under state law and only after approval of its action by a court of competent jurisdiction in state the trustee will allocate a pro-rata portion of each of the assets of trust to each of the four separate trusts insofar as possible the provisions of each separate trust will continue to be governed by the terms of trust except that so long as there is any living descendant within a particular family line distributions of income and principal will be limited to x and the descendants of that particular family line in all other respects the four separate trusts will be identical to trust rulings requested the division of trust into four separate trusts will not cause trust or any of the four separate trusts to become subject_to the gst tax the four separate trusts into which trust is divided will be treated as separate trusts for federal_income_tax purposes the division of trust into four separate trusts will not cause trust or any of the four separate trusts or their beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 sec_662 or sec_1001 plr-105311-06 the tax basis of each of the assets of the four separate trusts received from trust will be the same as the tax basis of trust in such asset the holding_period of the four separate trusts in each asset received from trust will include the holding_period of trust in that asset a pro-rata division of the assets of trust among the four separate trusts will not cause any portion of the assets of trust or of the four separate trusts to be includible in the gross_estate of any beneficiary of trust or of the four separate trusts neither the division of trust into four separate trusts nor the proposed pro-rata allocation of the existing assets of trust among the four separate trusts will constitute a transfer by any beneficiary that will be subject_to the federal gift_tax under sec_2501 law and analysis ruling_request sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 plr-105311-06 sec_26_2601-1 provides that in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate plr-105311-06 on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it has been represented that no additions have been made to trust after that date the proposed modification of trust is similar to the modification described in sec_26_2601-1 example therefore based on the facts submitted and the representations made we conclude that the proposed division will not shift a beneficial_interest in any trust operating under trust to a beneficiary who occupies a lower generation than the persons who held beneficial interests prior to the division in addition the division will not extend the time for vesting of any beneficial_interest in the trusts operating under trust beyond the period provided in trust accordingly the proposed division will not affect the status of any of the trusts operating under trust as exempt from the gst tax under sec_2601 ruling_request sec_643 provides that for purposes of subchapter_j of chapter of subtitle a of the code under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions to corpus after date plr-105311-06 the trustee of trust has represented that no portion of the corpus of trust was contributed to trust after date based on the facts submitted and representations made we conclude that as long as the new separate trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling_request sec_61 provides that gross_income includes gains derived from dealings in property and under ' a income from an interest in a_trust sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under ' b and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in ' a is paid credited or required to be distributed by an estate_or_trust described in ' the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year if the sum of a the amount of income_for_the_taxable_year_required_to_be_distributed_currently to all beneficiaries and b all other_amounts properly paid credited or required to be distributed to all beneficiaries exceeds the dni of the estate_or_trust then in lieu of the amount provided in the preceding sentence there shall be included in the gross_income of the beneficiary an amount which bears the same ratio to dni reduced by the amounts specified in a as the other_amounts properly paid credited or required to be distributed to the beneficiary bear to the other_amounts properly paid credited or required to be distributed to all beneficiaries sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized plr-105311-06 sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite it is consistent with cottage savings to find that the interests of the beneficiaries after the division of trust will not differ materially from their interests prior to the proposed division because state statute grants the trustees the power to administer the four separate trusts in the same manner as proposed in the division the division of trust is not treated as an exchange of interests by the beneficiaries or the trusts except for the changes described above all other provisions of the trusts will remain unchanged based on the facts submitted and the representations made we conclude that the proposed division of trust will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries we further conclude that the division of trust into four separate trusts is not a distribution under sec_661 or sec_1_661_a_-2 accordingly the proposed division of trust’s assets among the four new trusts will not cause trust the four new trusts or the beneficiaries to recognize any income gain_or_loss under sec_61 sec_662 and sec_1001 plr-105311-06 ruling_request sec_1015 provides that if property is acquired after date by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person see also sec_1_1223-1 based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of trust under sec_1015 the basis of the assets received by the four separate trusts from trust will be the same after the division as the basis of those assets in the hands of trust before the division pursuant to sec_1223 the holding_period of each asset in the hands of one of the four separate trusts will include the holding_period of trust in that asset ruling_request sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-105311-06 sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death sec_2041 provides that to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive in this case the interests of the beneficiaries in trust are the same before the proposed division as they are after the division therefore based on the facts submitted and the representations made we conclude that the proposed division of trust will not cause any of the property of trust or the four separate trusts to be included in the gross_estate of any of the beneficiaries of trust or the four separate trusts except to the extent of property that is distributed to such person and remains in his or her estate at the date of death ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and plr-105311-06 control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete in this case upon division of trust into separate trusts each beneficiary will have substantially the same beneficial_interest as he or she had under trust prior to the division because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 conclusion sec_1 the proposed division of trust will not affect the status of any of the trusts operating under trust as exempt from the gst tax under sec_2601 as long as the new trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes the proposed division of trust into four separate trusts will not cause trust or any of the four separate trusts or their beneficiaries to recognize any gain_or_loss under sec_61 sec_662 or sec_1001 because sec_1001 does not apply to the division of trust under sec_1015 the basis of the assets received by the four separate trusts from trust will be the same after the division as the basis of those assets in the hands of trust before the division pursuant to sec_1223 the holding_period of the four separate trusts in each asset received from trust will include the holding_period of trust in that asset the proposed division of trust will not cause any of the property of trust or the four successor trusts to be included in the gross_estate of any of the beneficiaries of trust or the four successor trusts except to the extent of property that is distributed to such person and remains in his or her estate at the date of death the proposed division of trust will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-105311-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-105311-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely audrey ellis senior counsel branch passthroughs special industries enclosure copy of letter for sec_6110 purposes
